 



Exhibit 10.2
STEAMLINE HEALTH SOLUTIONS, INC.
Employment Agreement between Streamline Health, Inc. and Gary M. Winzenread
Dated July 2, 2007
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is entered into between Streamline
Health, Inc. and Gary Winzenread (“Employee”), based on the following terms and
conditions:
Term of Employment. This Agreement establishes a contract for employment-at-will
and is effective as of the date that it becomes signed by both parties. During
the first 90 days after Employee begins working for Streamline Health, Inc.
under this Agreement (“Initial Period”), employment may be terminated by
Streamline Health for any reason or no reason immediately upon written notice.
Employment may be terminated by Streamline Health after the Initial Period, or
by Employee at any time, for any reason or no reason on 14 days’ prior written
notice. Employee acknowledges that continued employment with Streamline Health,
Inc. is not guaranteed.
Employment Responsibilities. Employee shall be employed in the capacity and in
the location identified in the offer letter a copy of which is attached to this
Agreement (“Offer Letter”). Streamline Health reserves the right to modify
Employee’s employment duties and employment location in accordance with
Streamline Health’s needs. While employed by Streamline Health, Employee shall
not render any services of a business nature to any other person or entity, for
compensation, without the prior written consent of Streamline Health. Such
consent shall not be unreasonably withheld.
Compensation. Beginning with Employee’s first day of work for Streamline Health,
Employee shall earn compensation as set forth in the Offer Letter. Employee’s
compensation shall be subject to change based upon merit and/or modification of
Employee’s duties as determined by Streamline Health. Base salary shall be
payable in semi-monthly installments. Any applicable bonuses, commissions, or
other compensation shall be paid in accordance with the applicable compensation
plan. Employee authorizes Streamline Health to withhold from any compensation or
other payments due to Employee any amounts rightfully owed by Employee to
Streamline Health.
Employee Benefits. Employee shall be entitled to participate in the employee
benefit plans made available by Streamline Health in accordance with the terms
and conditions of such benefit plans; provided, however, that any benefits made
available to Employee during the course of employment shall not be considered to
be a vested right, unless specifically so provided by the applicable benefit
plan. Employee shall also be entitled to vacation, holidays, and other paid time
off in accordance with Streamline Health’s applicable then-current policies,
which are subject to change, at Streamline Health’s sole discretion, without
prior notice. Depending on Employee’s status of employment, Employee may not be
entitled to any benefits. The

38



--------------------------------------------------------------------------------



 



Employee Handbook summarizes the employee benefits and policies presently
offered by Streamline Health. The Employee Handbook is provided for
informational purposes only, is subject to modification at Streamline Health’s
discretion, is not part of this Agreement, and does not constitute a contract
between Streamline Health and Employee.
Employee Research and Development. Employee shall promptly and fully disclose to
Streamline Health any and all ideas, concepts, techniques, inventions,
processes, developments, improvements, innovations, discoveries, and/or works of
authorship, conceived, developed, or created by Employee, either solely or
jointly with others, during the course of Employee’s employment with Streamline
Health (collectively, “Work Product”). All Work Product and all related
copyrights, patents, trade secrets, and other intellectual property rights
(collectively, “Intellectual Property”) shall be the exclusive property of
Streamline Health. Employee automatically assigns to Streamline Health, its
successors, assigns, or nominees, at the time of creation of the Work Product,
all of Employee’s right, title, and interest in the Work Product and the
Intellectual Property, without any requirement of further consideration. In
addition, Employee waives all moral rights and similar rights in the Work
Product and the Intellectual Property. Employee shall take all further actions,
including execution and delivery of documents, necessary or appropriate to give
effect to the provisions of this Section 5.
Nondisclosure Obligations.

  1.1   Trade Secrets and Confidential Business Information. Employee
acknowledges that during Employee’s employment with Streamline Health, Inc.,
Employee will receive, develop, or otherwise acquire, information concerning
trade secrets and other confidential business information belonging to
Streamline Health, its affiliated companies, its customers, and other third
parties with whom Streamline Health does business. For purposes of this
Agreement, trade secrets and confidential business information shall include,
but shall not be limited to, software systems, product specifications, technical
information, ideas, know-how, product plans, business plans, market research,
processes, procedures, pricing, business affairs, financial information,
customer lists and data, customer agreements, customers’ information, supplier
agreements, and suppliers’ information. During and after employment with
Streamline Health, Employee shall not disclose and shall not give access to the
trade secrets or confidential business information of Streamline Health, its
affiliated companies, customers, or other third parties with whom Streamline
Health does business, to any third party; and shall not use such information in
any way, except in the course of performing Employee’s duties with Streamline
Health or as otherwise authorized in writing by Streamline Health.     1.2  
Protected Health Information. Employee acknowledges that Streamline Health does
business with various health care organizations, and, as a result, Employee may
have access to Protected Health Information, as defined below, that is required
to be kept confidential in accordance with the Health Insurance Portability and
Accountability Act of 1996 and regulations promulgated thereunder, as the same
may be amended from time

39



--------------------------------------------------------------------------------



 



      to time, (collectively, “HIPAA”). “Protected Health Information” or “PHI”
means information transmitted by or maintained in electronic media or any other
form or medium, including demographic information collected from an individual,
that (a) relates to the past, present, or future physical or mental health or
condition of an individual; the provision of health care to an individual; or
the past, present, or future payment for the provision of health care to an
individual; (b) identifies the individual, or with respect to which, there is a
reasonable basis for believing that the information can be used to identify the
individual; and (c) is received by Employee from or on behalf of Streamline
Health or a Streamline Health customer or supplier, or is created by Employee,
or is made accessible to Employee by Streamline Health or a Streamline Health
customer or supplier. Employee shall maintain the privacy, security, and
confidentiality of all PHI, in accordance with HIPAA and this Agreement.     1.3
  Particular Obligations. Without limiting in any way the obligations set forth
in Paragraphs 1.1 and 1.2 above and their general application, Employee shall
protect the trade secrets, confidential business information, and PHI by:

  1.3.1   Always using such information only for the purpose of performing
Employee’s employment duties.     1.3.2   Never sharing user ID’s, passwords,
dial-in phone numbers, and other access information with any unauthorized
person, or storing such access information in a location accessible to
unauthorized persons.     1.3.3   Never accessing such information for
Employee’s or any third party’s personal curiosity, interest, or advantage.    
1.3.4   Always limiting disclosure of and access to such information to only
those having the legal authority to see and the need to know such information.  
  1.3.5   Always storing information in a place physically secure from
unauthorized access.     1.3.6   Never removing such information from the work
area without proper authorization.     1.3.7   When disposal of such information
is necessary and allowed, always disposing of it using a Streamline
Health-approved method of disposal, e.g., shredding it in a shredder, and never
disposing of it in wastebaskets or recycling bins without first shredding it in
a shredder.     1.3.8   Always reporting to Streamline Health’s Human Resources
Department any acts or omissions by Employee or any other person that are
contrary to HIPAA or the provisions of this Agreement.     1.3.9   Always
complying with the then-current policies and procedures instituted by Streamline
Health to protect such information.

40



--------------------------------------------------------------------------------



 



  1.4   Survival. The obligations under this Section 0 shall survive termination
of this Agreement.

Restrictive Covenant. During the course of employment and for a period of one
year following the termination of this Agreement, whether terminated by
Streamline Health or Employee, Employee shall not:

  1.5   Enter into or engage in competition with the business of Streamline
Health or its affiliated companies, directly or indirectly, either as an
employee, independent contractor, consultant, partner, joint venturer, sole
proprietor, officer, director, or significant shareholder of any business or
organization doing business in competition with the business of Streamline
Health or its affiliated companies;     1.6   Call on, solicit, or attempt to
take away any customers, potential customers, or suppliers of Streamline Health
or its affiliated companies on whom Employee called or with whom Employee became
acquainted during Employee’s employment with Streamline Health; or     1.7  
Solicit or attempt to persuade other employees or contractors of Streamline
Health or its affiliated companies to leave their employment, or employ or
otherwise retain such employees or contractors, directly or indirectly.

Return of Streamline Health Property. Upon the termination of this Agreement,
Employee shall surrender to Streamline Health all software, documents, records,
files, equipment, diskettes, tapes, and other materials of any type whatsoever,
as well as any copies of them, in Employee’s possession belonging to Streamline
Health, its affiliated companies, its customers and potential customers, or its
suppliers, agents, licensors, and licensees. In addition to all legal remedies
Streamline Health has, if Employee fails to return any such property to
Streamline Health, Employee authorizes Streamline Health to withhold from any
payments due to Employee an amount equal to the then fair market value of the
property not returned, until such time as the property is returned.
General.

  1.8   Employee Breach. Employee acknowledges that a breach of Employee’s
employment obligations may result in irreparable harm to Streamline Health,
entitling Streamline Health to injunctive relief, in addition to any other
available legal remedies, including the recovery of monetary damages from
Employee.     1.9   Employee Warranty. Employee warrants that Employee’s
acceptance of employment with Streamline Health does not constitute a breach of
any agreement, including any prior employment agreement of Employee.     1.10  
Waiver. The failure of either party to act upon any right, remedy, or breach of
this Agreement shall not constitute a waiver of that or any other right, remedy,
or breach. No waiver shall be effective unless made in writing and signed by the
waiving party.

41



--------------------------------------------------------------------------------



 



  1.11   Dispute Resolution and Governing Law. All disputes involving a claim
for money damages arising out Employee’s employment, whether based in contract,
tort, or statutory law, shall be resolved exclusively by arbitration in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association to be held in Cincinnati, Ohio. The arbitrator may award
damages only for actual losses suffered by the injured party. The prevailing
party in any arbitration or litigation proceedings related to this Agreement
shall be entitled to an award of reasonable legal fees. This Agreement,
including any dispute resolution proceedings under it, shall be governed by and
construed in accordance with the laws of the State of Ohio, excluding its
conflict of laws principles.     1.12   Provisions Severable. The provisions of
this Agreement are severable. If any provision is held to be invalid,
unenforceable, or void, the remaining provisions shall not as a result be
invalidated.     1.13   Voluntary Agreement. Employee represents that Employee
has read and understands this Agreement and has been given the opportunity to
consult with legal counsel concerning the terms of this Agreement.     1.14  
Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to Employee’s employment and
supersedes any and all other previous agreements related to such employment. The
Offer Letter is incorporated into and made a part of this Agreement by
reference. Except as otherwise provided in this Agreement, this Agreement may
not be amended, in whole or in part, except by a writing that specifically
references this Agreement and is signed by the parties.

                      Employee       Streamline Health, Inc.    
 
                   
By:
  /s/ Gary Winzenread       By:   /s/ Paul W. Bridge, Jr.    
 
                   
 
  (Signature)           (Signature)      
 
  Gary Winzenread           Paul W. Bridge, Jr.    
 
                   
 
  (Name Typed or Printed)           (Name Typed or Printed)      
 
  6/19/07           Director, Human Resources    
 
                   
 
  (Date)           (Title)    
 
                   
 
              2 JULY 07    
 
                   
 
              (Date)    

[Attachment: Copy of signed Offer Letter]

42



--------------------------------------------------------------------------------



 



June 5, 2007
Mr. Gary Winzenread
7315 Charter Cup Lane
West Chester, Ohio 45069
Dear Mr. Winzenread:
It is with great pleasure that we extend to you this formal offer of employment.
The offer is as follows:

         
1.
  Position:   Vice President-Product Strategy in our corporate office, reporting
to Brian Patsy.
 
       
2.
  Status:                       Full time
 
       
3.
  Start Date:             June 18, 2007
 
       
4.
  Compensation:   $175,000 annually, to be paid semimonthly on the 15th and last
days of the month and an annual bonus target amount of up to $50,000.
 
       
5.
  Benefits:   Eligibility to participate in our medical, dental, and disability
insurance benefit plans, our flexible spending account plan, our 401(k) plan,
and our employee stock purchase plan under the current requirements of the
plans. A brief Summary of Benefits is enclosed. You will also be provided an
automobile allowance of $400.00 per month.
 
       
6.
  Paid Time Off:   Vacation, holidays, and other paid time off in accordance
with our standard policies, with the following exceptions:

  •   Effective your first day of employment, you will earn vacation at the rate
of four (4) weeks per year.

         
7.
  Enclosures:   The following policies are enclosed and must be read and the
acknowledgement returned (only return the signed acknowledgement and keep the
policies for your records) with the signed Employee Agreement. :

  •   Streamline Health, Inc. Systems Inc. Code of Conduct and Ethics     •  
Corporate Policy Statement Regarding Disclosure & Confidentiality     •  
Insider Trading Guidelines     •   Streamline Health, Inc. Corporate Security
Policy.



43



--------------------------------------------------------------------------------



 



You will be subject to a background security check. Continued employment may be
contingent upon the results of the check.
Please accept this offer by signing and returning the two enclosed Employment
Agreement originals, the Acknowledgement pages for the Code of Ethics, the
Corporate Policy Statement Regarding Disclosure and Confidentiality, the Insider
Trading Guidelines, and the Corporate Security Policy to Cheryl Fritz, Human
Resources Department, in the self-addressed envelope. In order to prepare for
your arrival at Streamline Health, please call (513) 794-7200 and notify the
Human Resources department that you have accepted the offer. This offer is open
for acceptance for seven days after the date of this letter. If this offer is
accepted please remember to bring your social security card and birth
certificate or driver’s license on your first day of employment. We look forward
to hearing from you.
Sincerely,
STREAMLINE HEALTH, INC.
/s/ Paul W. Bridge, jr.
By: Paul W. Bridge, Jr.
Director, Human Resources
cc: Brian Patsy

44